UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2012 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Copies of the Company’s interim financial statements, management’s discussion and analysis and officers’ certificates for its quarter ended May 31, 2012, as filed in Canada on SEDAR, are attached hereto. EXHIBITS Number Description of Exhibit Unaudited Interim Financial Statements for the quarter ended May 31, 2012 Management’s Discussion and Analysis for the quarter ended May 31, 2012 Form 52-109F2 – Certification of Interim Filings – CEO Form 52-109F2 – Certification of Interim Filings – CFO SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date: July 13, 2012 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
